
	
		II
		109th CONGRESS
		2d Session
		S. 3664
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2006
			Ms. Landrieu (for
			 herself, Mr. Kerry,
			 Mr. Bayh, and Mr. Pryor) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Small Business and Entrepreneurship
		
		A BILL
		To amend the Small Business Act to improve assistance
		  after a major disaster, to authorize emergency bridge loans, bridge loan
		  guarantees, and recovery grants, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Small Business Disaster Recovery
			 Assistance Improvements Act of 2006.
		2.FindingsCongress finds that—
			(1)43 percent of
			 businesses that close following a natural disaster never reopen;
			(2)an additional 29
			 percent of businesses close down permanently within 2 years of a natural
			 disaster;
			(3)businesses
			 affected by a natural disaster require, within the first 60 days following the
			 disaster, immediate access to capital and technical assistance to fully recover
			 and prosper;
			(4)in the aftermath
			 of Hurricanes Katrina and Rita of 2005, due to initial Administration response
			 issues, as well as extensive destruction in the region and wide distribution of
			 affected business owners around the country—
				(A)Administration
			 loan approvals took longer than 3 months, on average, for homeowner disaster
			 loans, and longer than 2 months, on average, for business disaster loans;
			 and
				(B)closings on
			 disaster loans added an additional month to the process;
				(5)the
			 Administration requires new tools and authority to be more effective in
			 responding to major disasters and to be responsive to the needs of affected
			 small business concerns and homeowners;
			(6)for major
			 disasters, State-administered bridge loan programs can serve as an effective
			 means of providing immediate capital, to allow businesses to make repairs, make
			 payroll, and continue operations, as demonstrated by the fact that—
				(A)following the
			 2004 hurricanes in Florida, the Florida State Bridge Loan Program was a
			 successful program in providing immediate capital to struggling businesses,
			 providing 1,679 small business concerns with $35,400,000 in bridge
			 loans;
				(B)following the
			 2005 impacts of Hurricanes Katrina and Rita on the Louisiana Gulf Coast, the
			 Louisiana Bridge Loan Program was a successful program in providing immediate
			 capital to struggling businesses, providing 407 small business concerns with
			 $9,750,000 in bridge loans;
				(C)following the
			 2005 impact of Hurricane Katrina on the Mississippi Gulf Coast, the Mississippi
			 Bridge Loan Program was a successful program in providing immediate capital to
			 struggling businesses, providing 464 small business concerns with $11,233,850
			 in bridge loans; and
				(D)following the
			 2005 impact of Hurricane Wilma on the Florida Gulf Coast, the Florida State
			 Bridge Loan Program was a successful program in providing immediate capital to
			 struggling businesses, providing 593 small business concerns with $12,900,000
			 in bridge loans;
				(7)in the aftermath
			 of Hurricane Katrina of 2005 and Hurricane Rita of 2005, small business
			 development centers had difficulties entering and utilizing disaster recovery
			 centers of the Administration, resulting in delays of technical assistance
			 service to affected businesses; and
			(8)there is a need
			 for greater cooperation between the Federal Government and State governments on
			 bridge loans programs to respond to major disasters.
			3.DefinitionsIn this Act—
			(1)the terms
			 Administration and Administrator mean the Small
			 Business Administration and the Administrator thereof, respectively;
			(2)the term
			 approved State Bridge Loan Program means a State Bridge Loan
			 Program approved under section 5(b);
			(3)the term
			 major disaster has the meaning given the term in section 102 of
			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5122);
			(4)the term
			 small business concern has the meaning given the term in section 3
			 of the Small Business Act; and
			(5)the term
			 State means any State of the United States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Northern Mariana Islands, the
			 Virgin Islands, Guam, American Samoa, and any territory or possession of the
			 United States.
			4.Emergency bridge
			 loans and grants after major disastersSection 7(b) of the Small Business Act (15
			 U.S.C. 636(b)) is amended by inserting immediately after paragraph (3) the
			 following:
			
				(4)Emergency
				bridge loans and business recovery grants after major disasters
					(A)DefinitionsIn
				this paragraph—
						(i)the term
				disaster area means an area for which a major disaster was
				declared, during the period of such declaration; and
						(ii)the term
				major disaster has the meaning given the term in section 102 of
				the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
				5122).
						(B)Bridge
				loans
						(i)DefinitionIn
				this subparagraph, the term qualified small business concern means
				a small business concern—
							(I)located in a
				disaster area; and
							(II)that is directly
				adversely affected by the major disaster for which such disaster area was
				declared.
							(ii)Loan
				authorityThe Administrator shall make such loans under this
				subparagraph (either directly (including through a district office of the
				Administration located in a disaster area) or in cooperation with banks or
				other lending institutions through agreements to participate on an immediate or
				deferred basis) as the Administrator determines appropriate to a qualified
				small business concern, to provide assistance until such small business concern
				is able to obtain funding through insurance claims, other Federal assistance
				programs, or other sources, based on such criteria as the Administrator may set
				by rule, regulation, or order.
						(iii)Loan
				terms
							(I)PrepaymentA
				loan under this subparagraph may have no prepayment penalty.
							(II)InterestFor
				not more than 6 months after the date on which a loan is made under this
				subparagraph, the interest rate on such a loan may be the same as for a loan
				under paragraph (2).
							(III)TransferA
				loan under this subparagraph may include as a term that such loan may be
				transferred to a local bank or other financial institution in a disaster
				area.
							(IV)Technical
				assistanceThe borrower for a loan under this subparagraph shall
				certify the intent of such borrower to participate in technical assistance
				consultation (either with a local small business development center or other
				technical assistance group approved by the Administrator) before the borrower
				may utilize funds received under the loan.
							(iv)Use of
				fundsA loan under this subparagraph may be used for—
							(I)paying salaries,
				bills, and other existing financial obligations;
							(II)making minor
				repairs;
							(III)purchasing
				inventory; or
							(IV)paying other
				costs.
							(v)Maximum
				amountNotwithstanding any other provision of law, the
				Administrator may make a loan under this subparagraph of not more than $150,000
				to a qualified small business concern.
						(vi)Deferred
				payment
							(I)In
				generalThe Administrator, or a bank or other lending
				institution, may defer payments of principal and interest on a loan under this
				subparagraph for not more than 180 days after the date on which the loan is
				made.
							(II)Capitalization
				of interestIf payments are deferred under subclause (I), any
				interest accrued during the period for which such payments are deferred shall
				be capitalized.
							(vii)Notice to
				borrowersIn making any loan under this subparagraph—
							(I)the borrower
				shall be made aware that such loans are for those directly adversely affected
				by the major disaster; and
							(II)if such loans
				are made in cooperation with a bank or other lending institution, the lender
				shall document for the Administrator how the borrower was directly adversely
				affected by the major disaster.
							(viii)Reports
							(I)Inspector
				generalFor any major disaster, not later than 6 months after the
				date on which such disaster is declared, and every 6 months thereafter until
				the date that is 18 months after the date on which such disaster is declared,
				the Inspector General of the Administration shall submit a report to the
				Committee on Small Business and Entrepreneurship of the Senate and the
				Committee on Small Business of the House of Representatives regarding loans
				described in clause (vii)(II), including verification that the program is being
				administered appropriately and that such loans are being used for purposes
				authorized by this subparagraph.
							(II)GAONot
				later than 12 months after the date on which a final report for a major
				disaster is submitted by the Inspector General under subclause (I), the
				Comptroller General of the United States shall conduct a review of the loan
				program authorized under this subparagraph and submit a report to the Committee
				on Small Business and Entrepreneurship of the Senate and the Committee on Small
				Business of the House of Representatives containing the findings of the review
				and any recommendations.
							(C)Business
				recovery grants
						(i)DefinitionIn
				this subparagraph, the term eligible small business concern means
				a small business concern—
							(I)directly
				adversely affected by a major disaster;
							(II)that has been
				declined for other assistance under this subsection and from private lending
				institutions and State-provided bridge loans;
							(III)that certifies
				that it intends—
								(aa)to
				reopen in the disaster area for which the major disaster described in subclause
				(I) was declared; and
								(bb)to
				participate in technical assistance consultation (either with a local small
				business development center or other technical assistance group approved by the
				Administrator).
								(ii)AuthorizationThe
				Administrator shall make such grants under this subparagraph as the
				Administrator determines appropriate to an eligible small business concern, to
				assist such small business concern in recovery from a major disaster.
						(iii)Maximum
				amountThe Administrator may make a grant in an amount not more
				than $25,000 under this subparagraph.
						(iv)Documentation
				of technical assistanceAn eligible small business concern
				receiving a grant under this subparagraph shall submit to the Administrator
				documentation indicating that such small business concern received technical
				assistance support through a small business development center or other
				technical assistance provider determined appropriate by the
				Administrator.
						(D)Authorization
				of appropriationsThere are authorized to be appropriated to the
				Administration such sums as are necessary to carry out this
				paragraph.
					.
		5.State bridge
			 loan guarantee
			(a)AuthorizationAfter
			 issuing guidelines under subsection (c), the Administrator may guarantee loans
			 made under an approved State Bridge Loan Program.
			(b)Approval
				(1)ApplicationA
			 State desiring approval of a State Bridge Loan Program shall submit an
			 application to the Administrator at such time, in such manner, and accompanied
			 by such information as the Administrator may require.
				(2)CriteriaThe
			 Administrator may approve an application submitted under paragraph (1) based on
			 such criteria as the Administrator may establish under this section.
				(c)Guidelines
				(1)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Administrator shall issue to the appropriate economic development
			 officials in each State, the Committee on Small Business and Entrepreneurship
			 of the Senate, and the Committee on Small Business of the House of
			 Representatives, guidelines regarding approved State Bridge Loan
			 Programs.
				(2)ContentsThe
			 guidelines issued under paragraph (1) shall—
					(A)identify
			 appropriate uses of funds under an approved State Bridge loan Program;
					(B)set terms and
			 conditions for loans under an approved State Bridge loan Program;
					(C)address
			 whether—
						(i)an
			 approved State Bridge Loan Program may charge administrative fees; and
						(ii)loans under an
			 approved State Bridge Loan Program shall be disbursed through local banks and
			 other financial institutions; and
						(D)establish the
			 percentage of a loan the Administrator will guarantee under an approved State
			 Bridge Loan Program.
					6.Authority to
			 make expedited 7(a) disaster loans to small business concernsSection 7(a) of the Small Business Act (15
			 U.S.C. 636(a)) is amended by adding at the end the following:
			
				(32)Expedited
				loans
					(A)DefinitionsIn
				this paragraph—
						(i)the term
				disaster area means an area for which a major disaster was
				declared, during the period of such declaration;
						(ii)the term
				major disaster has the meaning given the term in section 102 of
				the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
				5122); and
						(iii)the term
				essential small business concern in good standing means a small
				business concern that the Administrator, in consultation with appropriate
				officials in district offices of the Administration determines has the ability
				to repay the subject loan, and—
							(I)is in good
				standing and has a history of compliance with the terms of a program of the
				Administration (including having repaid, or being in the process of repaying, a
				loan under a program of the Administration, as required under the terms of such
				loan); or
							(II)has a bona fide
				reason for receiving an expedited loan under this paragraph (including being a
				major source of employment in a disaster area or essential to economic recovery
				of the area, such as by supplying building materials, housing, or debris
				removal services).
							(B)Loan
				authorizationNotwithstanding any other provision of law, the
				Administrator may make a loan under this subsection to an essential small
				business concern in good standing under expedited procedures, including
				expedited loss verification, loan processing, and approval.
					(C)Authorization
				of appropriationsThere are authorized to be appropriated to the
				Administrator, such sums as are necessary to carry out this
				paragraph.
					.
		7.Maximum loan
			 amounts
			(a)In
			 generalSection 7(a)(3)(A) of the Small Business Act is amended
			 by striking $1,500,000 (or if the gross loan amount would exceed
			 $2,000,000 and inserting $2,250,000 (or if the gross loan amount
			 would exceed $3,000,000.
			(b)Disaster
			 loansSection 7(c)(6) of the
			 Small Business Act (15 U.S.C. 636(c)(6)) is amended—
				(1)by striking
			 $500,000 each place such term appears and inserting
			 $2,250,000;
				(2)by striking
			 $100,000 and inserting $250,000; and
				(3)by striking
			 $20,000 and inserting $50,000.
				(c)Conforming
			 amendmentChapter I of the Emergency Supplemental Appropriations
			 for Relief From the Major, Widespread Flooding in the Midwest Act of 1993
			 (Public Law 103-75; 107 Stat. 740) is amended by striking :
			 Provided further, That notwithstanding any other provision of
			 law, the $500,000 limitation on the amounts outstanding and committed to a
			 borrower provided in paragraph 7(c)(6) of the Small Business Act shall be
			 increased to $1,500,000 for disasters commencing on or after April 1,
			 1993.
			8.Increasing collateral
			 requirementsSection 7(c)(6)
			 of the Small Business Act (15 U.S.C. 636(c)(6)) is amended by striking
			 $10,000 and inserting $20,000.
		9.Catastrophic regional
			 or national disastersSection
			 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) is amended—
			(1)by redesignating
			 subparagraphs (A), (B), (C), and (D) as clauses (i), (ii), (iii), and (v),
			 respectively;
			(2)by striking
			 (2) to make such loans and inserting (2)(A) to make such
			 loans;
			(3)in subparagraph
			 (A), as so designated by this section—
				(A)by striking
			 or at the end of each of clauses (i), (ii), and (iii), as so
			 redesignated by paragraph (1) of this section;
				(B)by inserting
			 after clause (iii), as so redesignated by paragraph (1) of this section, the
			 following:
					
						(iv)a catastrophic regional or
				national disaster, as declared by the Secretary of Homeland Security, that is
				an actual or potential high-impact event that requires a coordinated and
				effective response by an appropriate combination of Federal, State, local,
				tribal, nongovernmental, or private-sector entities in order to save lives and
				minimize damage and provide the basis for long-term community recovery and
				mitigation activities; or
						;
				and
				(C)in clause (v), as
			 so redesignated by paragraph (1) of this section, by striking
			 subparagraph (A), (B), or (C) and inserting clause (i),
			 (ii), (iii), or (iv); and
				(4)by adding at the
			 end the following:
				
					(B)Notwithstanding subsection (c)(6), in
				the case of a catastrophic regional or national disaster declared under
				subparagraph (A)(iv) of this paragraph, the Administrator may increase the
				maximum amount that may be outstanding and committed to borrower under this
				paragraph to
				$10,000,000.
					.
			10.Full-time
			 disaster planning staff
			(a)Increase in
			 small business administration full-time disaster planning
			 staffThe Administrator shall hire a full-time disaster planning
			 specialist in the Office of Disaster Assistance of the Administration.
			(b)ResponsibilitiesThe
			 disaster planning specialist hired under subsection (a) shall be responsible
			 for—
				(1)creating and
			 maintaining the comprehensive disaster response plan of the
			 Administration;
				(2)ensuring
			 in-service and pre-service training procedures for the disaster response staff
			 of the Administration;
				(3)coordinating
			 Administration training exercises, including mock disaster responses, with
			 other Federal agencies; and
				(4)other
			 responsibilities, as determined by the Administrator.
				(c)Authorization
			 of appropriations
				(1)In
			 generalThere are authorized to be appropriated to the
			 Administration such sums as are necessary to carry out this section.
				(2)Availability of
			 fundsAmounts made available under this section shall remain
			 available until expended.
				11.Additional
			 authority for district offices of the AdministrationSection 7(b) of the Small Business Act (15
			 U.S.C. 636(b)) is amended by inserting immediately after paragraph (4), as
			 added by this Act, the following:
			
				(5)Use of district
				officesIn the event of a major disaster (as that term is defined
				in section 102 of the Robert T. Stafford Disaster Relief and Emergency
				Assistance Act (42 U.S.C. 5122)), the Administrator may authorize a district
				office of the Administration to process loans under paragraph (1) or
				(2).
				.
		12.Economic injury
			 disaster loans to nonprofits
			(a)In
			 generalSection 7(b)(2)(A) of
			 the Small Business Act, as redesignated by this Act, is amended—
				(1)in the matter
			 preceding clause (i)—
					(A)by inserting
			 after small business concern the following: , private
			 nonprofit organization,; and
					(B)by inserting
			 after the concern the following: , organization,
			 ; and
					(2)in clause (v), by
			 inserting after small business concerns the following: ,
			 private nonprofit organizations,.
				(b)Conforming
			 amendmentSection 7(c) of the Small Business Act (15 U.S.C.
			 636(c)) is amended in paragraph (5)(C), by inserting ,
			 organization, after business.
			13.Small business
			 development center portability grantsSection 21(a)(4) of the Small Business Act
			 (15 U.S.C. 648(a)(4), as amended by this Act, is amended by adding at the end
			 the following:
			
				(E)Waiver of maximum
				amountIn the event of a major disaster (as that term is defined
				in section 102 of the Robert T. Stafford Disaster Relief and Emergency
				Assistance Act (42 U.S.C. 5122)), the Administrator may waive the maximum
				amount of $100,000 for grants under subparagraph (C)(viii), and such grants
				shall be made available for small business development centers assisting small
				business concerns adversely affected by such major
				disaster.
				.
		14.Disaster loan
			 program monthly accounting report
			(a)DefinitionIn this section, the term applicable
			 period means the period beginning on the date on which the President
			 declares a major disaster and ending on the date that is 30 days after the
			 later of the closing date for applications for physical disaster loans for such
			 disaster and the closing date for applications for economic injury disaster
			 loans for such disaster.
			(b)Report to
			 congressNot later than the 5th business day of each month during
			 the applicable period for a major disaster, the Administrator shall provide to
			 the Committee on Small Business and Entrepreneurship and the Committee on
			 Appropriations of the Senate and to the Committee on Small Business and the
			 Committee on Appropriations of the House of Representatives a report on the
			 operation of the disaster loan program authorized under section 7 of the
			 Small Business Act (15 U.S.C. 636) for
			 such disaster during the preceding month.
			(c)Content of
			 reportsEach report under subsection (b) shall include—
				(1)the daily average
			 lending volume, in number of loans and dollars, and the percent by which each
			 category has increased or decreased since the previous report under subsection
			 (b);
				(2)the weekly
			 average lending volume, in number of loans and dollars, and the percent by
			 which each category has increased or decreased since the previous report under
			 subsection (b);
				(3)the amount of
			 funding spent over the month for loans, both in appropriations and program
			 level, and the percent by which each category has increased or decreased since
			 the previous report under subsection (b);
				(4)the amount of
			 funding available for loans, both in appropriations and program level, and the
			 percent by which each category has increased or decreased, noting the source of
			 any additional funding;
				(5)an estimate of
			 how long the available funding for such loans will last, based on the spending
			 rate;
				(6)the amount of
			 funding spent over the month for staff, along with the number of staff, and the
			 percent by which each category has increased or decreased since the previous
			 report under subsection (b);
				(7)the amount of
			 funding spent over the month for administrative costs, and the percent by which
			 such spending has increased or decreased since the previous report under
			 subsection (b);
				(8)the amount of
			 funding available for salaries and expenses combined, and the percent by which
			 such funding has increased or decreased, noting the source of any additional
			 funding; and
				(9)an estimate of
			 how long the available funding for salaries and expenses will last, based on
			 the spending rate.
				15.Disaster loans
			 after major disastersSection
			 7(b) of the Small Business Act (15
			 U.S.C. 636(b)) is amended by inserting immediately after paragraph (5), as
			 added by this Act, the following:
			
				(6)Authority for
				lenders to process disaster loansThe Administrator may enter
				into an agreement with a qualified lender, as determined by the Administrator,
				to process loans under this section, under which the Administrator shall pay
				the lender a fee for each loan processed.
				(7)Authority for
				the administrator to contract with lenders for loan loss verification
				servicesThe Administrator may enter into an agreement with a
				qualified lender or loss verification professional, as determined by the
				Administrator, to verify losses for loans under this section, under which the
				Administrator shall pay the lender or verification professional a fee for each
				loan for which such lender or verification professional verifies
				losses.
				.
		16.Waiver of geographic
			 restrictions on SBDC counselorsSection 21(b) of the Small Business Act (15
			 U.S.C. 648(b)) is amended by adding at the end the following:
			
				(4)Waiver of geographic restrictions
				on SBDC counselors
					(A)In generalThe Administrator shall authorize any small
				business development center, regardless of location, to provide advice,
				information, and assistance, as described in subsection (c), to a small
				business concern located in an area in which the President declared a major
				disaster (as defined in section 102 of the Robert T. Stafford Disaster Relief
				and Emergency Assistance Act (42 U.S.C. 5122)), during the period of such
				declaration.
					(B)Continuity of servicesA small business development center that
				provides counselors to an area described in subparagraph (A) shall, to the
				maximum extent practicable, ensure continuity of services in the State it
				currently serves.
					(C)Access to disaster recovery
				facilitiesFor purposes of
				providing recovery assistance under this paragraph, the Administrator shall
				permit small business development center personnel to use any site or facility
				designated by the Administration for use for such
				purpose.
					.
		
